Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Earl Brown appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Sears Automotive Center, Nos. 1:08-cv-00690-JAB-PTS; 1:01-cv-00067-JAB (M.D.N.C. Feb. 10, 2009). Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.